Citation Nr: 1646213	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-46 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for an enlarged prostate with urinary frequency.

4.  Entitlement to an initial compensable evaluation for hemorrhoids.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In January 2016, the Board denied the Veteran's claims for increased evaluations of his degenerative arthritis of the bilateral knees.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a joint motion to remand (JMR) these issues to the Board with instructions for further consideration.   Also in January 2016, the Board remanded the Veteran's appeal of the remaining issues with instruction to provide the Veteran with VA examinations, which were provided in March 2016.  The Board is therefore satisfied that the instructions in its January 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right knee is productive of painful motion but not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent thereof.

2.  The Veteran's degenerative arthritis of the left knee is productive of painful motion but not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent thereof.

3.  The Veteran's enlarged prostate requires him to awaken to void 3-4 times per night, but does not result in a daytime voiding interval less than one hour, awakening to void five or more times per night, recurrent urinary tract infections, urinary leakage requiring the use of absorbent materials which must be replaced more than twice per day, or obstructed voiding requiring catheterization.

4.  The Veteran's hemorrhoids are not irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences and are not productive of persistent bleeding with secondary anemia or of fissures.

5.  An acquired psychiatric disorder is not related to service.

6.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for an initial evaluation of 20 percent, but not in excess thereof, for enlarged prostate with urinary frequency have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2015).

4.  The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

5.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2008 and July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Board notes that although the Veteran served from October 1985 to December 2008, the service treatment records of record are only dated between June 1998 and July 2008, with the exception of the Veteran's August 1985 entrance examination.  In an April 2009 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, however, that the Veteran's service treatment records are on record for his last decade of service until five months before separation, and that the Veteran was provided with a VA examination three weeks prior to separation from service.  

The Veteran was provided a general VA examination in December 2008 which included evaluation of his knees, his hemorrhoids, and his prostate disability.  He was provided specific examinations of his knees in July 2013 and of his hemorrhoids, prostate disability, and mental health in March 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Knees

The Veteran claims an increase to his current 10 percent ratings for degenerative arthritis in each of his knees.

The Veteran is currently in receipt of 10 percent ratings in each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this code, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.  When, as here, arthritis is present, painful motion warrants the minimal compensable rating of 10 percent.  38 C.F.R. § 4.59.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Veteran underwent a VA examination in December 2008.  He reported weakness, stiffness, giving way, lack of endurance, and locking.  He reported constant, sharp, localized bilateral anterior knee pain elicited by physical activity.  Pain forces him to sit after prolonged periods of standing.  He reported that he did not experience functional impairment.  On examination, gait was normal.  Both knees exhibited tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation, genu recurvatum, or crepitus.  Flexion in both knees was to 140 degrees with pain at 130 degrees.  Extension was to 0 degrees bilaterally.  On repetition, joint function was additionally limited by pain in the right knee with no additional limitation of range of motion.  There was no additional limitation of joint function on repetition in the left knee.  Stability and meniscus tests were within normal limits.  X-rays showed mild degenerative changes in the left knee and minimal degenerative changes in the right knee.  He was diagnosed with degenerative arthritis in each knee.

In his July 2009 notice of disagreement, the Veteran stated that he felt that each knee should be rated at 20 percent.  In his October 2010 substantive appeal, the Veteran stated that he felt that each knee should be rated at 20 percent or more.

In a January 2012 statement, the Veteran reported that his left knee continues to swell when carrying heavy objects, climbing stairs, or travelling to work.  In an April 2013 statement, the Veteran's co-worker described observing the Veteran grimacing and complaining of knee pain at work, particularly when climbing stairs or picking something up off the floor.

In July 2013, the Veteran underwent another VA examination.  He denied flare-ups.  On examination, right knee flexion was to 120 degrees with pain thereat.  Left knee flexion was to 120 degrees with no pain.  Extension was to 0 degrees bilaterally with no evidence of painful motion.  There was no additional functional loss on repetition.  There was no pain on palpation.  Muscle strength and stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran's knees were found to exhibit functional loss of less movement than normal, but the examiner stated that this functional loss does not impact his ability to work.  

The Board finds that the evidence does not warrant a rating in excess of 10 percent for either of the Veteran's knees.  His current 10 percent ratings are based on findings of arthritis with painful motion.  Higher ratings are available for evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent of such manifestations.  The evidence weighs against any such manifestations or their functional equivalent.  While the evidence shows a record of painful motion, flexion was never limited to any less than 120 degrees.  Both VA examinations showed an absence of ankylosis, subluxation, instability, dislocation or removal of cartilage, limited extension, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Although the Veteran reported symptoms of giving way in his knees, the Board finds more probative the results of objective stability tests performed at both VA examinations, and thus finds that a separate rating for instability is not warranted.  Indeed, the reported sensation of "giving way" could also be associated with knee joint "weakness," a potential symptom of the musculoskeletal system that has already been considered in the analysis above upholding the assigned knee ratings.  In this regard, the Board emphasizes that the  Veteran denied flare-ups, did not use any assistive devices, and denied functional loss from his knee arthritis.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that the evidence does not warrant a rating in excess of 10 percent for degenerative arthritis in either of the Veteran's knees.

Enlarged Prostate

The Veteran claims an increase to his 10 percent evaluation for an enlarged prostate with urinary frequency.

The Veteran's enlarged prostate is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which states that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever manifestation is predominant, under the general formula described in 38 C.F.R. § 4.115a.  

As discussed below, there is no evidence of urinary tract infections, and the Veteran's disability is therefore rated under the criteria for voiding dysfunction.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc per second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a.  

The Veteran underwent a VA examination in December 2008.  He reported urinating three times per day and three times per night.  He reported difficulty initiating stream with hesitant urine flow.  He had no incontinence.  He reported fatigue but no weakness, loss of appetite, weight loss, recurrent urinary tract infections, renal coli, limitation of exertion, or bladder stones.  He reported that he did he did not experience any functional impairment from this disability.  Examination revealed enlargement of the prostate, which was smooth and even.  The examiner diagnosed polyuria based on the subjective factor of frequent urination and the objective factor of an enlarged prostate.

Private treatment records reflect that in April 2009 the Veteran followed up on his VA examination diagnosis of enlarged prostate.  He denied nocturia, frequency, disrupted stream, or straining.  He reported a penile discharge.  He was diagnosed with dysuria/urethritis.

In his July 2009 notice of disagreement, the Veteran indicated that he believed his enlarged prostate warranted a 30 percent evaluation.

In his October 2010 substantive appeal, the Veteran indicated that he believed his enlarged prostate warranted a 20 percent evaluation.

In a January 2012 statement, the Veteran reported that his urinary symptoms have resulted in blockage of his tubes due to benign enlargement of the prostate gland.  He further indicated concern that his condition could lead to prostate cancer.

The Veteran underwent a VA examination in March 2016.  He reported urinary frequency including extra night voiding.  He reported that he works in human resources and has to go to the bathroom about 3 times during his shift.  He was not taking any medication for his disability.  There was no urine leakage and no need for an appliance.  There was no evidence of obstructed voiding or infections.  The examiner noted a daytime voiding interval between two and three hours.  Physical examination was normal, including an examination of the prostate.  The examiner found no functional impact on the Veteran's ability to work.

In a June 2016 statement, the Veteran reported that he has a daytime voiding interval of two hours, and he awakes 3-4 times per night to void.  He also reported wearing a pad at night.

The Board finds that the evidence warrants an increase to a 20 percent evaluation for the Veteran's prostate disability.  The Veteran's current 10 percent rating is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A higher 20 percent evaluation is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  While his daytime voiding interval warrants a 10 percent rating, the evidence indicates a 20 percent rating for his nighttime voiding.  At his December 2008 VA examination, he reported awakening to void 3 times per night, and in a June 2016 statement, he reported awakening to void 3-4 times per night.  The March 2016 VA examination notes "extra" night voiding but does not cite a specific frequency.  This reported level of nighttime voiding meets the criteria for a 20 percent rating.

The Board further finds that the evidence does not warrant an evaluation in excess of 20 percent.  A higher evaluation for urinary frequency is warranted for a daytime voiding interval less than one hour or awakening to void five or more times per night.  There is no evidence in the record of such urinary frequency.  Higher ratings are also warranted for recurrent urinary tract infections, urinary leakage requiring the use of absorbent materials which must be replaced more than twice per day, or obstructed voiding requiring catheterization.  There is no evidence in the record of manifestations of such severity.  The Veteran has also noted that his enlarged prostate could one day become cancerous.  Higher evaluations, however, are not warranted for the possibility of cancer in the future.  Should the Veteran develop prostate cancer as a result of his current disability, he may file for appropriate compensation at that time.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted.

Hemorrhoids

The Veteran claims a compensable rating for hemorrhoids.

External or internal hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran's current noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for hemorrhoids which are irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or hemorrhoids with fissures.  

The Veteran underwent a general VA examination in December 2008.  He reported anal itching, swelling, and a nagging feeling to empty his bowels.  He had no diarrhea, pain, or perianal discharge.  External hemorrhoids were swollen with pain and itched regularly.  He did not report leakage of stool.  Hemorrhoids recurred frequently.  He reported that he did not experience any functional impairment due to his hemorrhoids.  Rectal examination showed no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, rectum fistula, or loss of sphincter control.  No hemorrhoids were detected.  The examiner gave no diagnosis because the disability had resolved.

In his July 2009 notice of disagreement, the Veteran indicated that he believed his hemorrhoids warranted a 10 percent evaluation.

In his October 2010 substantive appeal, the Veteran indicated that he believed his hemorrhoids warranted a 20 percent evaluation.

In a January 2012 statement, the Veteran reported that his hemorrhoids prevent him from sitting for long periods of time because of pain and bleeding.  He stated that his combination of back pain and hemorrhoids has caused him many sick days at his job.

The Veteran underwent a VA examination in March 2016.  He reported flare-ups about 3-4 times per month that require treatment and last about 2-3 days.  He reported relief with air and exacerbation with sitting for extended periods.  Physical examination did not reveal any current external hemorrhoids, anal fissures, or other abnormalities.  Blood tests showed no anemia.  The examiner found no functional impact on the Veteran's ability to work.

The Board finds that the Veteran's hemorrhoids do not warrant a compensable evaluation.  Compensable evaluations are warranted for hemorrhoids which are irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences; for hemorrhoids with persistent bleeding and with secondary anemia; or for hemorrhoids with fissures.  There is no evidence of such manifestations.  Multiple physical examinations have shown the absence of current hemorrhoids, which demonstrates that the Veteran's hemorrhoids are not irreducible.  There is no evidence of excessive redundant tissue.  While the Veteran has reported bleeding, there is no indication that the bleeding has resulted in anemia.  Physical examinations have confirmed the absence of fissures.  The Veteran has reported recurring hemorrhoids resulting in bleeding, pain, and itching, and the Board finds these symptoms fall squarely within the criteria of mild or moderate hemorrhoids warranting a noncompensable rating.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the finds that the symptomatology and impairments caused by the Veteran's degenerative arthritis of the right and left knees, including pain, painful motion, weakness, stiffness, lack of endurance, and difficulty standing for prolonged periods, are specifically contemplated by the schedular rating criteria for arthritis.  The Board further finds that the symptomatology and impairments caused by the Veteran's enlarged prostate, including urinary frequency, are specifically contemplated by the schedular rating criteria.  Finally, the Board finds that the symptomatology and impairments caused by the Veteran's hemorrhoids, including pain, itching, and bleeding, are specifically contemplated by the schedular rating criteria.  For these reasons, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knees, enlarged prostate, and hemorrhoids are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability, specifically PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any mental health symptoms, treatment, or diagnoses.

In his July 2009 notice of disagreement, the Veteran reported that due to his PTSD he experiences night sweats.

VA treatment records reflect that in May 2013 the Veteran began treatment for alcohol dependence.  At that time, he denied any mental health history, though he reported current mild depressive symptoms, largely related to job-related stress, legal issues, and some family-related matters.

In a March 2014 statement, the Veteran described receiving VA treatment for alcoholism and depression, including psychiatric care.  In an attached statement, the Veteran described stressors he experienced while serving in Panama in October 1990.  Specifically, he reported seeing "several incidents" in Panama that had an adverse effect on him while sleeping, becoming very scared while conducting patrols in the jungle.  He also reported having to escort a soldier's remains back to the United States while stationed in the Netherlands.  In May 2014, VA issued a formal finding that the information provided by the Veteran regarding his stressors was insufficient to conduct meaningful research to corroborate the stressors. 

The Board notes that a May 2014 rating decision confirmed and continued the denial of the Veteran's claim for service connection for PTSD.  Because the issue was still on appeal, however, the prior decision was not yet final and this rating decision was issued in error.

Private treatment records indicate that the Veteran reported depression in January 2015 and again in July 2015.  In August 2015, his psychiatrist diagnosed him with bipolar disorder.  He continued to receive therapy for bipolar disorder through November 2015.

A private October 2015 diagnostic report diagnosed the Veteran with severe PTSD, based on his reports of experiencing combat during Operation Desert Storm.  The report describes two combat deployments to Panama (erroneously dated 1982).  The Veteran reported parachuting into Panama amid gunfire.  He also reported seeing mutilated bodies while serving in Iraq.  He reported nightmares, waking up covered in sweat.  He reported panic attacks, hypervigilance, anger issues, avoidance, and isolation.

The Veteran underwent a VA examination in March 2016.  He reported that his first stressor was finding two dead bodies while searching the perimeter in Panama.  As a second stressor, he reported that he had to accompany the body of a dead soldier on a flight back from the Netherlands.  Reported symptoms included depressed and irritable mood for most of the day, insomnia, low energy, and mood instability.  He reported that since leaving the military he prefers to be by himself instead of working with others.  The examiner determined that the Veteran's symptoms did not meet the criteria for PTSD.  Specifically, he did not have a valid stressor and he did not experience any intrusion symptoms.  The examiner noted that the Veteran was diagnosed with PTSD in October 2015, but stated that it was unclear if there was sufficient credentialed expertise to give that diagnosis.  The examiner diagnosed persistent depressive disorder.  While the examiner noted the prior diagnosis of bipolar disorder, the Veteran was unable to describe a clear manic episode or period of irritability unrelated to depression, and the examiner therefore found that persistent depressive disorder was the appropriate diagnosis.  The examiner opined that it was less likely than not that his disability was incurred in or caused by service.  This opinion was based on the rationale that symptoms of depression did not manifest until about three years prior to the examination.

In a June 2016 statement, the Veteran reported that his stressors in Panama began in 1990.  He reported that his depression and dysthymia lead to his alcohol dependence.

In an October 2016 letter, the Veteran's private counselors reported treatment since March 2015.  They diagnosed the Veteran with PTSD symptomatology due to his two combat deployments in service.  They identified symptoms of depression, anxiety with panic attacks, severe insomnia, irritability, and memory loss.  The counselors noted that the Veteran reported impairment in thought processes and with communication and disorientation to time or place.  They noted sever disturbances of motivation and mood, impulsivity, and unprovoked irritability and agitation.  The Veteran had reported avoidance of stress and crowds, aggression, continuous nightmares, and isolation.  

The Board finds that the evidence weighs against a finding that an acquired psychiatric disorder is related to service.  The VA examiner's opinion is highly probative.  It explains precisely which of the PTSD criteria the Veteran's symptoms fail to meet.  The Board finds this diagnosis more probative than the diagnosis of the private counselors, who at no time note any symptoms meeting criterion B, intrusive thoughts.  Furthermore, the counselors' diagnosis is based on a relationship to "two combat tours."  Military records, however, reflect that the Veteran's overseas service was limited to the Netherlands from 1998 to 2000 and South Korea from 1987 to 1988 and from 2002 to 2003.  There is no record of combat, of duty consistent with combat, or of his claimed service in Panama.  Regardless of the correct diagnosis of the Veteran's disability, the examiner's opinion that it manifested years after separation is likewise probative as it is consistent with the remaining evidence.  While the Veteran claimed PTSD prior to his separation from service, the only symptom he identified at that time was night sweats.  There is no evidence of any further mental health symptoms until May 2013, when he sought treatment for alcohol dependence.  At this time he denied any mental health history but instead reported depression related not to his service but to his current legal, employment, and family situations.  The Veteran finds these treatment records more probative than the Veteran's statements to VA and in his VA examinations in identifying the onset and source of his current mental health disability.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disorder is related to service, and service connection is therefore denied.

TDIU

The Veteran seeks a TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board finds that a TDIU is not warranted because the Veteran is currently employed.  In a January 2012 statement regarding his hemorrhoids claim, the Veteran reported that his disability required him to take sick days from his position as a senior program management analyst for the United States Army.  Moreover, in a January 2013 application for Compensation and Pension, the Veteran reported that he was employed.  At his March 2016 VA mental health examination, the Veteran reported that he was currently employed with human resources in the Department of the Army.  And at his March 2016 VA examination for his enlarged prostate, he described how his frequent urination affects his job in human resources.  There is no indication in the record that the Veteran has left this job in the months since.  Furthermore, there is no indication in the record that this job could not be considered employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  For these reasons, the Board finds that the Veteran has been able to maintain gainful full-time employment, and a TDIU is therefore denied.


ORDER

An initial evaluation in excess of 10 percent for degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the left knee is denied.

An initial evaluation of 20 percent, but not in excess thereof, for enlarged prostate with urinary frequency is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable evaluation for hemorrhoids is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

A TDIU is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


